Citation Nr: 1824576	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent disabling for cervical strain (claimed as cervical degenerative disc disease (DDD)).

2. Entitlement to an initial rating in excess of 10 percent disabling for recurrent left ankle strain (claimed as recurrent left ankle strain with pain).

3. Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to June 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues concerning an increased rating for cervical strain, and recurrent left ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's irritable bowel syndrome is productive of moderate disability.

CONCLUSION OF LAW

The criteria for a compensable 10 percent rating for irritable bowel syndrome (IBS) have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In his November 2013 Notice of Disagreement, the Veteran noted his disagreement with the noncompensable rating for IBS and requested a new VA examination.  Further, on his July 2014 Form 9, the Veteran noted, in pertinent part, that additional medical evidence would be forthcoming. 

The Veteran's IBS is rated noncompensable under DC 7319, which provides for such an evaluation for mild disability; disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

In May 2013, the Veteran attended an Intestinal Conditions Disability Benefits Questionnaire (DBQ) examination.  The examiner diagnosed irritable bowel syndrome, noting there was some weight loss (2 pounds) and that continuous medication was required to control the Veteran's condition.  The examiner noted symptoms of diarrhea in the form of loose stools, alternating loose and hard stools with gas/flatus, and bloating.  These were characterized as occasional in nature, although the Veteran would need to be near a bathroom at times at work.

No additional medical evidence has been received that relates to the Veteran's IBS claim, and on this record, the Board concludes that while the examiner characterized the symptoms as occasional, it is reasonable to find a moderate disability given that his diarrhea was severe enough to produce some weight loss and the need to position himself near a bathroom at work, which necessarily implies abdominal distress.  Since the disability does not appear to produce more or less constant abdominal distress, a 30 percent rating is not indicated.  

ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial compensable 10 percent rating for IBS is granted.

REMAND

On his substantive appeal, the Veteran identified a number of symptoms relating to his neck and ankle that were not seen when last examined for VA purposes.  This suggests an increase in severity of the disabilities.  As such, a more contemporaneous evaluation of them is indicated.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination conducted by an appropriate medical provider to determine the severity of his cervical strain and left ankle disabilities.  All indicated tests and studies should be accomplished, and it should be indicated whether any left upper extremity radiculopathy or other neurologic impairment is present as a result of the service connected cervical spine disability.  The extent of any such neurologic impairment associated with the cervical spine disability should be described.  

The range of motion of the joints in question should be recorded, as well as whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In the context of flare-ups, if they are reported and if one is not occurring at the time of the examination, it is requested that the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran, and considering all the information of record. 

The rationale for all opinions offered should be provided.

2. Readjudicate the appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


